                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  WILLIAM SCHNEIDER,                              )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )          No. 3:18-CV-00447-JRG-DCP
                                                  )
  THOMAS KELLY, TOSHIA                            )
  RIDENOUR, JEFF BEARD, and                       )
  DARIUS YOUNG,                                   )
                                                  )
                Defendants.                       )

                                       JUDGMENT ORDER
        For the reasons set forth in the memorandum opinion filed herewith, Defendants Kelly,

 Ridenour, and Beard’s motion for summary judgment [Doc. 44] is GRANTED, Defendant Young

 is DISMISSED without prejudice, and this pro se prisoner’s complaint for violation of § 1983 is

 DISMISSED without prejudice due to Plaintiff’s failure to exhaust his administrative remedies

 for the incident underlying his complaint prior to filing this action.

        Because the Court CERTIFIED in the memorandum opinion that any appeal taken from

 this decision would not be taken in good faith, should Plaintiff file a notice of appeal, he is

 DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The

 Clerk is DIRECTED to close this case.

        So ordered.

        ENTER:



                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




Case 3:18-cv-00447-JRG-DCP Document 55 Filed 06/02/20 Page 1 of 2 PageID #: 209
 ENTERED AS A JUDGMENT:


      s/ John L. Medearis
      District Court Clerk




                                       2

Case 3:18-cv-00447-JRG-DCP Document 55 Filed 06/02/20 Page 2 of 2 PageID #: 210
